PER CURIAM:
Eric Hemphill appeals the district court’s order granting summary judgment to the Appellees and dismissing his employment discrimination complaint. We have reviewed the record and find no reversible error. Accordingly, while we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Hemphill v. Aramark Corp., No. 1:12-ev-01584-ELH, 2014 WL 1248296 (D. Md. filed Mar. 25, 2014; entered Mar. 26, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.